                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:19CR66

      vs.
                                                               ORDER
EDGAR ALBERTO GUERRA
PALOMARES,

                    Defendant.


      Before the Court are the Findings and Recommendation (F&R) of Magistrate

Judge Michael D. Nelson, ECF No. 42. The F&R recommends that the Defendant’s

Motion to Suppress, ECF No. 27, be denied. No objections to the F&R have been filed

within the time designated. After a review of the Court record in this matter, including

the hearing transcript, evidence, and the Magistrate Judge’s well-reasoned F&R,

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 42, are

             adopted; and

      2.     The Defendant’s Motion to Suppress, ECF No. 27, is denied.




      Dated this 12th day of December, 2019.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
